          Case 2:20-cv-00060-GMN-NJK Document 25 Filed 04/13/21 Page 1 of 2




 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF NEVADA
 7
 8   EDDIE SOWELL SMITH,                                 Case No. 2:20-cv-00060-GMN-NJK
 9          Plaintiff(s),                                               Order
10   v.                                                            [Docket No. 22]
11   SARIBAY, et al.,
12          Defendant(s).
13         Pending before the Court is Plaintiff’s motion to reissue summonses and reattempt service
14 on two Defendants. Docket No. 22.
15         On March 26, 2021, the attempt by the United States Marshal Service to effectuate service
16 on Defendant “Martinez” and Defendant “Esugurra” was unsuccessful because “LVMPD unable
17 to locate individual(s).” See Docket No. 17. On April 12, 2021, the served Defendants filed an
18 answer identifying these two Defendants by their full names:
19                 the LVMPD Defendants affirmatively allege that JULIO
                   MARTINEZ is employed by the Las Vegas Metropolitan Police
20                 Department . . .
21                 the LVMPD Defendants affirmatively allege that JOVI
                   ESGUERRA is employed by the Las Vegas Metropolitan Police
22                 Department . . .
23 Docket No. 19 at 2. Given that defense counsel now knows the identities of these current
24 employees, it is unclear whether resources need to be taxed further for more formal service
25 attempts. Cf. Estate of Darulis v. Garate, 401 F.3d 1060, 1063 (9th Cir. 2005) (Rule 4(d)(2) of
26 the Federal Rules of Civil Procedure “imposes a duty to avoid unnecessary costs of service”
27 (emphasis in original)).
28

                                                   1
         Case 2:20-cv-00060-GMN-NJK Document 25 Filed 04/13/21 Page 2 of 2




 1        Accordingly, the Court DEFERS resolution of the pending motion to reissue summonses
 2 and reattempt service so that defense counsel may file a notice indicating whether Defendants
 3 Martinez and Esguerra have accepted service. Such notice must be filed by April 19, 2021.
 4        IT IS SO ORDERED.
 5        Dated: April 13, 2021
 6                                                           ______________________________
                                                             Nancy J. Koppe
 7                                                           United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
